Citation Nr: 0630775	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than September 18, 
2001, for the grant of service connection for prostate 
cancer.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to June 
1969.  He served in Vietnam from July 1968 to February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that granted entitlement to service 
connection for prostate cancer with an evaluation of 100 
percent effective September 18, 2001.  

The veteran presented testimony at a personal hearing in 
December 2003 before a Decision Review Officer at the RO and 
in July 2006 before the undersigned acting Veterans Law 
Judge.  A copy of each hearing transcript was attached to the 
claims file.


FINDING OF FACT

The veteran's claim for compensation for prostate cancer was 
received at VA on September 18, 2001.  There was no formal or 
informal claim for service connection for prostate cancer 
filed before that date. 


CONCLUSION OF LAW

An effective date earlier than September 18, 2001, for 
service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2001, July 2004 
and May 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328, (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


II. Earlier effective date

The veteran contends that he is entitled to an effective date 
prior to September 18, 2001, for the award of service 
connection for prostate cancer.  The RO granted entitlement 
to service connection for prostate cancer on a presumptive 
basis due to exposure to an herbicide agent while the veteran 
served in Vietnam.

The veteran's formal claim was received at VA on September 
18, 2001.  He sought entitlement to service connection for 
prostate cancer resulting from exposure to Agent Orange in 
Vietnam.  He claimed that his disability began in April 2001 
and he had received treatment from November 2000 to the date 
of the claim.  

VA outpatient treatment records show that the veteran had 
been followed for chronic prostatitis and periodic checking 
of his Prostate Specific Antigen (PSA).  Medical records 
indicate that his PSA velocity was considered elevated in 
September 1999 and continued to rise.  A biopsy in April 2001 
revealed cancer of the prostate and in May 2001 the veteran 
underwent surgery for a radical retropubic prostatectomy.  

At his RO hearing in December 2003 the veteran testified that 
he had prostate difficulties for many years with an increase 
in PSA levels from about 1999 to the time that prostate 
cancer was diagnosed by biopsy in April 2001.  The veteran 
testified that prior to the surgery he became aware that he 
could establish a claim for prostate cancer.  In a brief 
discussion with a service officer after having been diagnosed 
with prostate cancer, he was advised to file a claim soon but 
was also told that it would be retroactive.  He relied on 
having been told that it would be retroactive and that was 
why he did not file the claim immediately.  

At the July 2006 hearing the veteran testified that he was 
first told of high PSA levels in approximately September 
1999, had a biopsy in April 2001, and surgery in May 2001.  
He recalled having spoken to a representative of the 
Tennessee Department of Veterans Affairs when his PSA tests 
were elevated.  The veteran acknowledged to the 
representative that he did not know at that time if he had 
cancer.  The service representative stated that the veteran 
would need to file soon, and the veteran understood that the 
representative indicated that VA would assign an effective 
date as of the date his PSA tests were elevated.  The veteran 
testified that he actually filed a claim in September 2001.  
He thought that he was entitled to an effective date earlier 
than the date in September 2001 because he had gone to the 
Tennessee Department of Veterans Affairs and relied on the 
information he received.  

Evidence submitted at the Travel Board hearing for which a 
waiver of RO consideration was signed included a lay 
statement and VA treatment records.  An employee of the 
Tennessee Department of Veterans Affairs wrote in July 2006 
that she recalled the veteran having visited the office and 
talking with a Veterans Benefits Representative as early as 
1999.  However, she did not know what the discussion covered.  
VA treatment records are duplicate copies of evidence 
previously submitted.  

After a review of the record, the Board finds that there is 
no legal basis to award the veteran an effective date earlier 
than September 18, 2001, for the establishment of service 
connection for prostate cancer.  

With respect to claims governing effective dates for claims 
for service connection for diseases presumed to be caused by 
herbicide or Agent Orange exposure, VA has issued special 
regulations to implement the final Stipulation and Order in 
Nehmer v. United States Department of Veteran's Affairs, 32 
F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I).  38 C.F.R. § 3.816 
(2006).  See also Nehmer v. United States Veterans Admin., 32 
F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 38 C.F.R. § 3.816(b)(1)(i) (2006).  The term covered 
herbicide diseases includes prostate cancer.  38 C.F.R. § 
3.816(b)(2)(i) (2006).  This regulation applies to claims for 
disability compensation for the covered herbicide disease 
that were denied by VA in a decision issued between September 
25, 1985 and May 3, 1989 or were either pending before VA on 
May 3, 1989, or were received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease.  
38 C.F.R. § 3.816(c) (2006).  VA issued regulations creating 
a presumption of service connection for prostate cancer, 
effective November 7, 1996.  61 Fed.Reg. 57586-89 (1996).

In the present case, that VA did not deny compensation for 
prostate cancer in a decision issued between September 25, 
1985 and May 3, 1989 nor was there a claim for disability 
compensation for the covered herbicide disease of prostate 
cancer either pending before VA on May 3, 1989, or received 
by VA between that date and November 7, 1996, the effective 
date of the statute or regulation establishing a presumption 
of service connection for prostate cancer.  As the 
requirements of paragraph (c)(1) or (c)(2) of section 3.816 
are not met, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  

Under 38 C.F.R. § 3.114, the effective date cannot be earlier 
than the effective date of the liberalizing law or VA issue 
and cannot be retroactive for more than one year from the 
date of application.  38 U.S.C.A. § 5110(g) (West 2002); 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 106 F.3d 1577 
(Fed. Cir. 1997); 38 C.F.R. § 3.114 (2006).  However, the 
evidence does not show that the claimant met all eligibility 
criteria for the liberalized benefit on the effective date of 
the liberalizing law and that such eligibility existed 
continuously from that date to the date of the claim, thus 
38 C.F.R. § 3.114 is not for application.  38 C.F.R. § 3.816.

The regulation allowing for an award of service connection 
for prostate cancer based on a presumption of herbicide 
exposure was enacted prior to both the discovery of the 
veteran's cancer in 2001 and his claim.  Under such 
circumstances, where the veteran did not meet the 
requirements for the award based on prostate cancer at the 
time of the regulatory addition of prostate cancer as a 
presumptive disease, the award of service connection is made 
effective from the date of claim or the date entitlement is 
shown, whichever is later.  38 U.S.C.A. § 5110;38 C.F.R. §§ 
3.114, 3.400.  

The effective date for a grant of service connection is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 3.400(b)(2) (2006). 

The date of the filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997); Washington v. Gober, 10 Vet. App. 391 
(1997); and Wright v. Gober, 10 Vet. App. 343 (1997).  The 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
entitlement, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde, 12 Vet. App. at 380. 

The Board has thoroughly reviewed the claims folder and has 
found no service connection claim, formal or informal, for 
prostate cancer filed at any time prior to September 18, 
2001.  The VA administrative claims process recognizes formal 
and informal claims.  A formal claim is one that has been 
filed in the form prescribed by VA.  See 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  An 
informal claim may be any communication or action, indicating 
intent to apply for one or more benefits under VA law.  
Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2006).  An informal claim must be 
written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 
1999), and it must identify the benefit being sought.  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

In this case, the formal claim the veteran filed that served 
as the basis for the award of service connection for prostate 
cancer was received on September 18, 2001.  Although VA 
medical treatment records dated earlier than September 18, 
2001 were received during the course of the appeal, since the 
veteran's appeal flows from his original claim of service 
connection, the provisions of 38 C.F.R. § 3.157 regarding the 
report of examination or hospitalization as a claim for 
increase or to reopen are not for application.  Further, 
these medical records do not indicate an intent to apply for 
service connection or other benefits under the laws 
administered by VA, thus the medical treatment records are 
not an informal claim and cannot serve as a basis for an 
earlier effective date.  The veteran has not suggested any 
other documents that could serve as an earlier claim or as 
the basis for an earlier effective date.  

The veteran claims that he relied on information provided to 
him by a representative of the Tennessee Department of 
Veterans Affairs, either at the time prior to the biopsy or 
after the biopsy but prior to the surgery, and an employee of 
the service organization recalls that the veteran talked with 
a service representative in 1999.  However, an employee of a 
service organization is not a VA employee and the information 
on which the veteran claims to have relied was not provided 
by VA.  The veteran's comments to a service organization 
representative do not represent a written communication to VA 
about an intent to file a claim.  

The veteran's earliest claim for service connection for his 
prostate cancer was his formal claim received at the RO on 
September 18, 2001.  There is no earlier communication of 
record from the veteran or any representative or other party 
to VA that would constitute a claim for service connection 
for prostate cancer.  See 38 C.F.R. § 3.155.  That date is 
more than one year following the veteran's separation from 
service.  Although he contends that possible entitlement was 
shown earlier than that date based on the medical evidence of 
PSA elevation in September 1999, a diagnosis of prostate 
cancer in April 2001, and surgery in May 2001, the applicable 
regulation provides that the effective date for a grant of 
direct service connection is the later of the date of receipt 
of claim or date entitlement arose.  Therefore, the 
appropriate effective date is the date of receipt of the 
claim, September 18, 2001.  38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the benefit 
of the doubt rule does not apply.  Therefore, the Board finds 
that an effective date earlier than September 18, 2001, for 
the award of service connection for prostate cancer is not 
warranted, and the appellant's claim is denied.  38 U.S.C.A. 
§§ 1155, 5103-5103A, 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 50 (1990).  


ORDER

Entitlement to an effective date earlier than September 18, 
2001, for the grant of service connection for prostate cancer 
is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


